People ex rel. Ramirez v Gerbing (2015 NY Slip Op 00401)





People ex rel. Ramirez v Gerbing


2015 NY Slip Op 00401


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-05089
 (Ind. No. 467/14)

[*1]The People of the State of New York, ex rel. Santiago Ramirez, appellant, 
vKathleen Gerbing, etc., respondent.


Santiago Ramirez, Otisville, N.Y., appellant pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In a proceeding for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Orange County (Bartlett, J.), dated February 18, 2004, which denied the petition.
ORDERED that the judgment is affirmed, without costs or disbursements.
The gravamen of the petitioner's claim is that his reappearance for parole consideration was unreasonably delayed. However, since the remedy for such a wrong is an immediate reappearance, and not immediate release, the instant proceeding was properly dismissed (see People ex rel. Mack v Reid , 113 AD2d 962; Jones v U.S. Bureau of Prisons , 903 F2d 1178, 1181).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court